Siebeokee, J.
(dissenting). If the “premises shall be rendered untenantable by fire . . . the lessors may at their option terminate this lease or repair said premises within sixty *421days, and failing to so repair the same, . . . the term hereby created shall cease and determine. . . . While the demised premises are untenantable, cansed by fire, the rent shall cease for such period.” The foregoing portion of .the lease controls the case. The lease was not terminated by the lessor under either option, that is, by notice of termination, or by failure to repair within sixty days. Eepairing was postponed at the lessee’s request so that he might occupy the premises for the purpose of conducting and carrying on negotiations for settlement with the insurance company. This left the lease in full operation and force, and rendered the lesse'e liable for. rent unless he was exempted from rent by the following clause, namely: “While the demised premises are untenantable, caused by fire, rent shall cease for stieh period.” The trial court held defendant was not released from payment of rent from the date of the fire to the time when the lease was canceled by mutual consent, upon the grounds, first, that the premises were held by the lessee and used by him as tenantable for the purpose of business during this period, and secondly, because the lessee elected to treat the lease as in full force and effect and thereby prevented the lessor from making the repairs provided for in the lease. It is clear that the tenant held the premises for this period and used them exclusively for his benefit to enforce a claim against the insurance company. This occupancy of the premises was as clearly one for the conduct of the Business of the lessee as if the business had been conducted as it had been before the fire, and it effectually operated to exclude the lessor therefrom and prevent it from making any repairs on the building. Under the circumstances the premises were not untenantable in the sense that the lessee could not use them for his business and as the word was employed in the clause of the lease providing for a cessation of rent. Under the circumstances and conditions it must be held that the tenant elected to treat the premises as tenantable, for he thereby prevented the lessor from acting on *422the provisions of the lease as to repairs and for termination of the term by notice. Hence the relation of landlord and tenant and the liabilities created by the lease continued to the time it was canceled by mutual consent. The judgment awarded by the trial court should be affirmed.
I am authorized to state that Mr. Justice KebwiN and Mr, Justice BaeNes concur in this opinion.